
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 63
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Moran (for
			 himself, Mr. Duncan of Tennessee,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Garamendi, Mr.
			 Gerlach, Mr. Sablan,
			 Mrs. Maloney,
			 Mrs. Lowey,
			 Mr. Bishop of New York,
			 Mr. Tiberi,
			 Mr. Faleomavaega,
			 Mr. McIntyre, and
			 Mr. Pascrell) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		CONCURRENT RESOLUTION
		Supporting the formation of a bipartisan
		  Presidential Commission to study the establishment of a National Museum of the
		  American People.
	
	
		Whereas the United States was created and built by peoples
			 from every land, and these people made this Nation the world’s economic,
			 military, scientific, and cultural leader;
		Whereas Canada and Mexico, the nations bordering the
			 United States, have major museums in or near their capital cities telling the
			 story of the making of their peoples;
		Whereas the people of the United States do not have a
			 comprehensive and accurate picture of all the peoples who created and continue
			 to build the Nation;
		Whereas few foreigners know the story of the peoples who
			 came to be citizens of the United States, nor the story of the people from
			 their own nations who came to this land;
		Whereas a museum telling the story of the making of the
			 people of the United States and celebrating all who migrated and settled in the
			 present day United States, from the very first to the most recent, belongs near
			 the National Mall in Washington, DC;
		Whereas the National Museum of the American People would
			 serve as a resource to assist State, local, and ethnic museums throughout the
			 Nation present exhibits that celebrate the heritage of the people of the United
			 States;
		Whereas non-Federal sources will be sought to provide full
			 funding for a Presidential Commission to study establishment of the Museum and
			 that such sums will commence when the President signs an Executive Order
			 creating a bipartisan Presidential Commission; and
		Whereas non-Federal sources are anticipated to provide
			 full funding to design and build the Museum, its exhibitions and its
			 components: Now, therefore, be it
		
	
		That Congress supports the establishment of
			 a bipartisan Presidential Commission to study the establishment of a National
			 Museum of the American People to tell the immigration and migration stories of
			 all people in the United States.
		
